This is a certiorari proceeding brought to review the action of the Commissioner of Agriculture and Markets and the Director of Milk Control and his official order limiting the petitioner’s milk dealer’s license and ordering the petitioner to discontinue a retail milk route in Beacon, N. Y. The petitioner in accordance with the law had applied for a milk dealer’s license, naming certain towns that it would operate in, and adding “ and others,” and a license was granted in accordance with the application. The petitioner started a retail milk delivery in Beacon, N. Y., without having the license issued to it amended to cover said town. Notice was given of a hearing and as a result of the hearing the petitioner was ordered to discontinue its retail milk delivery in Beacon. The Commissioner had authority to make the order and the order was reasonable and not arbitrary. Order unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.